Citation Nr: 1332086	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  10-23 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1966 to July 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO), which found that new and material evidence had not been received to reopen a claim of service connection for PTSD.  A July 2008 rating decision continued the denial.  In October 2012, a videoconference hearing was held before the undersigned.  A transcript is associated with the claims file.

The matter of service connection for psychiatric disability, to include PTSD, on de novo review, is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if action on his part is required.


FINDINGS OF FACT

1.  An unappealed June 2005 rating decision denied the Veteran service connection for PTSD based essentially on a finding that there was no diagnosis of PTSD in accordance with the DSM-IV and no evidence corroborating a precipitating stressor event in service.

2.  Evidence received since the June 2005 rating decision includes new allegations of a "fear of hostile military or terrorist activity" during service which under 38 C.F.R. § 3.304(f) may constitute a stressor event underlying a diagnosis of PTSD; relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD; and raises a reasonable possibility of substantiating the claim.





CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for PTSD may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5013A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Inasmuch as this decision grants the portion of the claim that is being decided, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.  

Legal Criteria and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).
The U.S. Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4)  as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3) that states: If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire; including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to the instant claim as it was filed in November 2007 and has been pending since.  

VA's guidelines for applying the revised 38 C.F.R. § 3.304(f) in a claim to reopen provide that it will accept a Veteran's lay statement regarding an in-service stressor-related "fear of hostile military or terrorist activity" as sufficient to constitute new and material evidence sufficient to reopen the previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to "hostile military or terrorist activity."  (emphasis added).  If review of the record discloses a previously submitted lay statement demonstrating "fear of hostile military or terrorist activity," such statement will also be sufficient for reopening a claim if the Veteran's record otherwise shows service in a location involving exposure to "hostile military of terrorist activity."  See VBA Training Letter No. 10-5 (July 16, 2010).  

A June 2005 rating decision denied the Veteran service connection for PTSD based essentially on a finding that there was no evidence to show a current diagnosis in accordance with the DSM-IV and no evidence to show a precipitating stressful experience occurred in service.  He was notified of the June 2005 rating decision and of his appellate rights.  He did not file a notice of disagreement with that decision or submit evidence within one year, and it became final based on the evidence of record at the time of the decision.  

Evidence received since the June 2005 rating decision includes VA treatment records showing an Axis I diagnosis of PTSD and a July 2012 statement from a VA clinical psychologist who indicated that the Veteran meets the criteria for PTSD and is actively involved in group treatment within the PTSD program and maintained on psychotropic medication to treat the symptoms of PTSD.  This evidence was not of record in 2005, and is new.  It pertains to an unestablished fact necessary to substantiate the claim of service connection for PTSD (establishing a current diagnosis of PTSD), and raises a reasonable possibility of substantiating such claim.  Consequently, particularly in light of the "low threshold" standard outlined by the Court in Shade, supra, the Board finds that the evidence is both new and material, and that the claim of service connection for PTSD must be reopened.  De novo consideration of the claim is addressed in the remand below.


ORDER

The appeal seeking to reopen a claim of service connection for PTSD is granted.


REMAND

The record shows that the Veteran served in Vietnam.  His alleged stressor events in service essentially include being involved in two ambush attacks where both US soldiers and members of the Viet Cong were killed.  See October 2009 statement.  The Veteran also generally contends that he was "completely and totally terrified during his assignment in Viet Nam" and that "everyplace in the country was a combat zone."  See June 2010 representative statement.

As noted above, VA amended the regulations governing processing of claims seeking service connection for PTSD by liberalizing, in certain circumstances, the evidentiary requirement for establishing the occurrence of a stressor event in service.  See revised 38 C.F.R. § 3.304(f)(3).  Under this revision, if a Veteran's claimed stressor relates to fear of hostile military or terrorist activity, lay testimony may establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary, if (1) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the symptoms are related to the claimed stressor; and (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  75 Fed. Reg. 39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 2010 (correcting effective and applicability dates). 
 
The regulation defines "fear of hostile military or terrorist activity" to mean that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actually or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery; rocket, or mortar fire; grenade; small arms fire, including sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.            38 U.S.C.A. § 3 .304(f)(3).  

The amended regulation applies in the instant case.

Furthermore, in Clemons, 23 Vet. App. 1, the Court held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for other psychiatric disability(ies) diagnosed is/are part and parcel of service connection for a psychiatric disability claim (and that such matter(s) is/are before the Board).  VA treatment records show a diagnosis of major depression.  As the RO has not developed or adjudicated the matter of service connection for psychiatric disability other than PTSD, this must be done on remand for compliance with Clemons.

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for association with the claims file updated (to the present) records of any VA treatment the Veteran has received for psychiatric disability since May 2007.

2.  Thereafter, the RO should make a formal determination for the record (with explanation of rationale) as to whether there is credible supporting evidence that a claimed stressor event in service occurred (making any credibility assessments necessary), and whether the circumstances of the Veteran's service are consistent with the allegation that he was instilled with a fear of hostile military/terrorist activity.  This determination should reflect consideration of the revisions to 38 C.F.R. § 3.304(f).

3.  The RO should then arrange for the Veteran to be examined by an appropriate VA psychiatrist or psychologist to determine whether he has any psychiatric disability (to include) PTSD that is related to his active service.  The examiner must be advised of the RO's findings regarding corroborating evidence of alleged stressors and whether the circumstances of his service placed him in fear of terrorist activity.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examination and report thereof must be in accordance with DSM-IV.  Following examination of the Veteran and review of his claims file, the examiner must identify (by medical diagnosis) each psychiatric disability found, and opine:

(a)  Does the Veteran at least as likely as not (50 percent or better probability) have PTSD (in accordance with DSM-IV) related to a stressor event in service (including related to fear of hostile/terrorist activity).  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for such diagnosis.

(b)  For each and every psychiatric disability entity other than PTSD diagnosed, opine whether such is at least as likely as not (50 percent or better probability) etiologically related to the Veteran's service.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

4.  The RO should then review the record and readjudicate the claim (encompassing all psychiatric disabilities diagnosed and the revisions in 38 C.F.R. § 3.304(f)(3)).  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


